OPINION ON MOTIONS FOR REHEARING
Opinion on Motions for Rehearing by John C. Luccous, Sr. and John C. Luccous, Jr., and by Luccous Service & Equipment Co.
These motions for rehearing are overruled. In the opinion of this court rendered on the 15th day of March, 1967, this court said:
“However, we do hold that questions of fact arose from the pleadings and answer to the motion for summary judgment, aside from any evidence that might have been wrongfully adduced at the hearing, which questions of fact would prevent the granting of a summary judgment and which matters could be resolved at a trial on the merits from an accounting and the possible proof of the supply and copying of the tools under Application serial No. 425,536 and the subsequent Patent No. 2,794,619, which is a separate and distinct patent to the Patent No. 2,185,303 that expired; and such further proceedings might show a breach of the terms of the agreement and consequent damages under the Supreme Court’s decision [Luccous v. J. C. Kinley Company, 376 S.W.2d 336] in the injunction matter, prior to the termination of the agreements on February 21,1962.”
We remanded the cause for trial on the question of damages for breach of agreement.
All matters relative to injunctive relief alluded to in this motion for rehearing are conclusively settled by the Supreme Court decision, supra, referred to by this court in its opinion, and need no further comment.
The agreement of January 20, 1956, was between M. M. Kinley, predecessor to appellant in ownership of the patents involved, and John C. Luccous, Sr. and John C. Luccous, Jr., as well as Luccous Service & Equipment Company. The appellant’s Answer to Motion for Summary Judgment refers to these agreements and asks for an accounting under them. We believe this matter cannot be resolved by summary judgment, and so hold. We therefore overrule these motions for rehearing.